DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Office Action is in response to the Applicant's reply filed February 23, 2021 to the restriction requirement made on December 24, 2020.

Applicant’s election of Group claims 1-15 the species imiquimod and tween without traverse is herewith acknowledged. Applicant did not distinctly and specifically point out the supposed errors in the restriction requirement (MPEP § 818.03(a)).
The claims corresponding to the elected subject matter are 1-17 are herein acted on the merits.
The requirement is still deemed proper and is therefore made FINAL.
The following rejections are made:
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Telò et al. (Mechanisms of imiquimod skin penetration. Int J Pharm. 2016 Sep 10;511(1):516-523) in view of Myschik et al. ("Advances in lipid-based subunit vaccine formulations." Current Immunology Reviews 5.1 (2009): 42-48).
Telò et al. teaches a microemulsion composed of 10% oleic acid, 35% Transcutol, 35% Tween 80 and 20% water for imiquimod base.
Although, the reference specifies the combination of 10% oleic acid, 35% Transcutol, 35% Tween 80 and 20% water for imiquimod base, the reference does not teach the QS-21.
Myschik et al teaches advances in vaccine formulation have seen a trend towards the use of subunit antigens, ideally incorporated into particulate carriers. These systems are usually in the nanometer size range to facilitate uptake into antigen-presenting cells and to mimic the nature of pathogens. In addition, adjuvants can be incorporated into the same carrier and therefore result in the simultaneous delivery of antigen and adjuvant to the same antigen-presenting cell. The reference teaches Different Lipid-Based Particulate Delivery Systems including those imiquimods and saponins (QS-21).
The use of imiquimods in combination with saponins would have been prima facie obvious to one of ordinary skill in the art because it was well known in the art that both imiquimods and saponins demonstrated efficacy as lipid-based nanoparticulate systems for vaccine delivery. Motivation to administer both imiquimods and saponins in In re Aller, 105 USP 233. Additionally, the determination of optimal or workable concentration of the actives by routine experimentation is obvious absent showing of criticality of the claimed concentration. One having ordinary skill in the art would have been motivated to do this to obtain the desired immunostimulatory properties of the composition.  Claims 16 and 17 are product by process claims. It is well settled in patent law that product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.  See MPEP § 2123.   The court in In re Thorpe held, “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   

Conclusion
No claims allowed.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAYLA SOROUSH whose telephone number is (571)272-5008.  The examiner can normally be reached on Monday thru Friday; 8:30 AM to 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya n can be reached on (571)272-0629.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAYLA SOROUSH/